Title: To James Madison from David Moffett, 16 May 1801 (Abstract)
From: Moffett, David
To: Madison, James


16 May 1801, Philadelphia. Recites facts establishing his citizenship and ownership of the Fair American, which was anchored off Jacmel when seized by “armed men from the British Frigate Circe.” British took ship as a prize to Jamaica, and case will come before Vice-Admiralty Court there in June. Captain of Fair American has returned to Philadelphia. Asks for government aid “in Obtaining redress from this outrage on our Commerce” and also return of his brother, who was an officer on the vessel and is now detained on board the Circe.
 

   
   RC and enclosure (DNA: RG 76, British Spoliations, 1794–1824, box 2). RC 4 pp.; in a clerk’s hand, signed by Moffett; docketed by Wagner as received 2 June. Enclosure (3 pp.) is an affidavit concerning Moffett’s citizenship and ownership of the Fair American and its cargo, attested by James Little and Mathew Lawler.


